ITEMID: 001-87232
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: MANITARAS AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 1. The applicants (first applicant: Mr Andreas Manitaras; second applicant: Mr Elias Elia; third applicant: Mr Panayiotis Elia; fourth applicant: Mrs Anna Manitara; fifth applicant: Mrs Evangelia Manitara; sixth applicant: John Manitaras) are six Cypriot nationals of Greek Cypriot origin who were born in 1939, 1955, 1956, 1957, 1959 and 1964 respectively. The second applicant is living in Meneou and the third, fourth and fifth applicants are living in Paralimni. The first and sixth applicants have dual Cypriot and British nationality and live in the United Kingdom.
2. The applicants brought their application on their own behalf and on behalf of Ioannis Manitaras, a Cypriot national of Greek Cypriot origin who was born in 1914 and died on 4 April 1999. The first, second, third, fourth and fifth applicants are the children of Ioannis Manitaras, and the sixth applicant is his grandson.
3. The applicants are represented before the Court by Mr Z. Koulias, a lawyer practising in Larnaca. The Turkish Government (“the Government”) are represented by their Agent, Mr Z.M. Necatigil.
4. The facts of the case, as submitted by the parties, may be summarised as follows.
5. Ioannis Manitaras was born and raised in the village of Rizokarpaso in the Karpas peninsula, district of Famagusta, in northern Cyprus. He worked there as a farmer and owned a house with some land.
6. Following the Turkish intervention of 1974, Ioannis Manitaras remained in Rizokarpaso as one of the “enclaved”, that is, a small remaining group of Greek Cypriot residents of the Karpas peninsula who continue to live there under Turkish occupation. In February 1998 he gave evidence to the delegation of the European Commission of Human Rights in the course of the Cyprus v. Turkey ([GC], no. 25781/94, ECHR 2001-IV) proceedings at a hearing held at the Ledra Palace Hotel in Nicosia.
7. On 4 April 1999 Ioannis Manitaras was found dead in his house in Rizokarpaso.
8. On 5 April 1999 a post-mortem examination was carried out by Dr Horoz, a general practitioner authorised by the local authorities. He concluded that Ioannis Manitaras had died of a myocardial infection. Consequently, a press statement was issued by the Ministry of Foreign Affairs of the Turkish Republic of Northern Cyprus (“the TRNC”) confirming the findings of this report. A medical officer from the United Nations Peacekeeping Forces in Cyprus (UNFICYP) was present at the post-mortem examination. He also prepared a brief report, without referring to the cause of death.
9. The applicants allege that they were unable to bury the deceased in his home village because of restrictions on freedom of worship and repeated vandalism of Greek Cypriot graves. Thus they arranged for him to be buried in the southern part of Cyprus. They allege that the body was handed over to them in a particularly distressing and disrespectful manner and that the Turkish authorities showed a total lack of regard for the grieving family. In particular, they state that when it was delivered to them, the deceased’s body was partially covered in an old sheet and was not in a temporary coffin or body bag. Further, the sixth applicant, the grandson of the deceased, was refused permission to accompany the first, second and third applicants (that is, his father and two uncles) to Rizokarpaso village on 5 April 1999 for a brief visit to retrieve the clothes of Ioannis Manitaras and other things necessary for the funeral and burial.
10. On 7 April 1999 a second post-mortem examination was conducted in the General Hospital in Nicosia by two specialists, Dr Sofocleous and Dr Matsakis (one appointed by the family of Ioannis Manitaras and one by the Government of the Republic of Cyprus), in the presence of United Nations observers. A video and photographs were taken during the autopsy. The conclusions of these examinations were that there was “no evidence of coronary artery thrombosis, myocardial infarction or significant previous ischemic episodes” and that the cause of death was “severe trauma in the cervical vertebra due to the application of excessive force”.
11. At the request of the Attorney General of the Republic of Cyprus, the reports of both post-mortem examinations were reviewed by Professor Jorgen L. Thomsen, State Forensic Pathologist at the Institute of Forensic Medicine at the University of Southern Denmark. He agreed with the conclusions of the second post-mortem report and criticised the first as not living up to international standards.
12. On 20 May 1999 the file was referred to the “TRNC” Attorney-General, who recommended a coroner’s inquest. The coroner examined the file and came to the conclusion that the deceased had died a natural death due to myocardial infarction and that there was no indication that he had been the victim of an act of violence. In view of the above, the coroner decided that it was not necessary to carry out an inquest.
13. Before the Court, the Government produced a report from Dr M.T. Cassidy, Deputy State Pathologist and Senior Lecturer at the Forensic Medicine Department of Dublin Trinity College. At the request of the UNFICYP, Dr Cassidy examined various documents, scientific reports, videos and photographs concerning the death of Ioannis Manitaras. She also interviewed all persons who could give information about the case, including the members of the deceased’s family.
14. Paragraphs 3, 4 and 5 of Dr Cassidy’s report read as follows:
“3. Summary
3.1 Mr Ioannis Manitaras was an elderly Greek Cypriot, residing alone in the Turkish region.
3.2 He was receiving treatment for heart disease and had been hospitalised for a “heart attack” and for treatment of an arrhythmia.
3.3 He was at his neighbour’s home on the night of 3rd April 1999 and was said to have been seen and spoken to early on Sunday 4th April 1999.
3.4 In the mid Sunday morning Mr Manitaras was found dead lying on the floor of his bedroom.
3.5 He was fully clothed, including jacket, apart from his shoes. He was lying face down and on his right side. There was a pool of fluid and blood at his head. There were a few injuries on the right side of head.
3.6 His body was removed to the local hospital and a post-mortem examination was carried out on 5th April. This was limited to removal of the cerebral hemispheres, the lungs and the heart. The latter only was dissected.
3.7 External examination showed bruising around both eyes and two injuries to the right side of the head. Post mortem staining was noted over the back and multiple “bruises” over the upper chest.
3.8 An area of discoloration on the heart was interpreted as an infarct, and the cause of death was determined as due to a heart attack.
3.9 The body was transported to the Greek region and a second post-mortem examination was carried out.
3.10 This described additional injuries including superficial flapped injury to the left side of the scalp, marks on the cheeks and lips as well as minor injuries on the hands. Petechial haemorrhage was noted in the eyes.
3.11 Internally the most significant finding was of bruising in the soft tissues of the neck and a fracture of the spine.
3.12 These injuries were interpreted as indicating an assault, death being due to a broken neck, caused in an arm lock, which was thought to have caused asphyxia. Other explanations were dismissed.
3.13 The photographs of the scene and the body pre-autopsy, after the first autopsy and during the second autopsy were taken.
3.14 The body is seen fully clothed, apart from shoes lying on his right side, face down on a stone floor. A few minor injuries were noted on the right side of the head and there was fluid and blood under the head apparently from the injuries.
3.15 Photographs after the first post mortem confirm the paucity of injuries.
3.16 Photographs of the second post mortem now show well developed bruising of the eyes and petechiae are now prominent around the eyes, the neck and over the upper chest. A post mortem injury is now apparent on the left side of the scalp and some other indistinct marks are shown. There was definite bruising under the injuries on the right side of the scalp but no skull or brain injury.
3.17 Internally a fracture of the cervical vertebra is demonstrated.
4. Interpretation
4.1 This elderly man was found dead in his home.
4.2 The position of the body at the scene is consistent with slumping forward onto the ground from a sitting position on the bed, no attempt being made to save himself, as determined by the position of the hands.
4.3 The injuries apparent were to the right side of face and head, consistent with impact with the stone ground.
4.4 Despite lying in this position after death, when the body is examined later, at the second post-mortem, lividity is on the back of the body, therefore he had not been lying long after death. This would be consistent with him dying on Sunday morning and therefore he could have been seen alive at 6.50 a.m. that morning.
4.5 The position of the body also suggests sudden collapse.
4.6 Petechial haemorrhage are seen around the eyes, on the face, neck and upper chest. The presence of petechial haemorrhages indicates hypoxia/asphyxia, and obvious causes of mechanical asphyxia must be excluded, particularly strangulation. However, petechial haemorrhage around the eyes are commonly seen in deaths from natural causes, particularly if due to heart disease which causes hypoxia. Petechial/purpuric haemorrhage are also commonly found within areas of post-mortem lividity and as Mr Manitaras was found lying “face down” this is one possibility which must be considered.
The pattern of distribution of the haemorrhage may give some indication of their cause. In strangulation the haemorrhages are above the level of compression of the neck.
As the distribution of the haemorrhages continues below the neck, a cause other than compression of the neck must be considered.
In cases of suspected neck compression, the neck is always examined last, first draining the area of blood by opening and removing the organs from the cranial and chest and abdominal cavities. This is done as artefactual haemorrhages can be produced in the neck area during manipulation and dissection of the neck organs. Therefore the interpretation of bruising in the anterior compartment of the neck, on the surface of the strap muscles, is fraught with potential difficulties. A post-mortem examination had been performed, the blood vessels in that area are seen to be congested, the neck was said to have been manipulated before the second post mortem and at the second post mortem the neck was dissected with the chest organs in situ. In view of this the bruising cannot be unequivocally attributed to pre-mortem compression of the neck.
4.7 The injuries to the face are concentrated on the right side, as illustrated in photograph 5. This was the side of the face in contact with the ground, and therefore all of these injuries could be caused by one impact with the ground. The soft tissues of the face were not dissected and therefore the other injuries described were not proven to be associated with subcutaneous bruising.
The pattern of bruising under the eye is of bruising related to the injury below the outer corner, which is an abrasion injury, more likely due to contact with the ground rather than a punch.
While one can never totally exclude that each and every injury is due to a separate impact, the pattern of injuries is the key factor.
4.8 One positive finding was fracture of the first cervical vertebra. There was haemorrhage over the front of the upper cervical spine indicating bleeding from this injury. Bodies can bruise and bleed after death, while the blood is still fluid within the vessels. This injury can therefore be interpreted as a pre or peri-mortem injury. This type of injury is due to compression of the head on the neck splitting the vertebra, +/- hyperextension. The mechanism of causation is a force transmitted through the head to the neck.
It is unlikely to be caused by a force from the front of the neck as such a force would be expected to be associated with more severe injury to the structures at the front of the neck.
If such an injury was the cause of death, damage to the upper cervical cord/brain stem would be expected. Firstly this area was damaged during the first post-mortem. Secondly there is no evidence of bleeding around the site in the photographs and no demonstrable damage. Microscopy may show haemorrhage into the tissue, which must be differentiated from congested vessels which can be misinterpreted as petechial haemorrhage. There is no evidence that the spine fracture had caused damage to the spinal cord nor that it caused his death.
4.9 The injuries to the hands are minor injuries, described as, and with the appearance in the photographs of, abrasions and lacerations. There are quite different injuries to those on the head area. These injuries are caused by contact with something rough or sharp, and while from their position they could be interpreted as defence injuries, as they are different and caused in a different manner from other injuries, they are not defence injuries caused by attempting to ward off blows of his head. One explanation is that these injuries could be inflicted by handling branches with rough or sharp edges.
4.10 Examination of the heart was incomplete at both post-mortems. Weighing the heart would have given an indication as to whether or not the heart was enlarged. However Mr Maniataras had a well documented history of heart problems including arithymia and cardiac failure, and was prescribed treatment for this.
Whether or not he was taking his medication, he was still at risk from collapsing and dying from his heart disease, despite no obstruction of the vessels being found at the second post-mortem.
Again the post-mortem findings must be interpreted in light of his medical history. Again histological examination of the tissues may show myocyte damage and fibrosis not obvious with the naked eye. In particular the area of discoloration described at the first post-mortem could have been proved or disproved as an infarct. The lack of acute findings in the heart does not negate the conclusion that death was due to heart disease.
4.11 Although he may have collapsed suddenly, Mr Manitaras may not have died instantly and may have survived unconscious for a few minutes.
5. Summary
After examination of the statements, reports, photographs and post-mortem reports I am of the opinion that Mr Manitaras appears to have been sitting on the edge of his bed when he suddenly keeled over, with a “heart attack”, falling heavily to the floor, the impact site, to the head and right side of the face. The force from the impact was transmitted across the head to the top of the spine, crushing and splitting the first cervical vertebra. He appears to have made no attempt to save himself as implied by the position of the hands and arms, suggesting that he was either dead or unconscious when he pitched forward to the ground. The injuries to the hands could have occurred separately during the course of his work. Death appears to be due to natural causes.”
15. In a letter of 8 August 1999, Inspector Liam Hogan from the United Nations Civilian Police (UNCIVPOL) forwarded Dr Cassidy’s report to the competent authorities. This letter reads as follows:
“Please find enclosed a copy of the report prepared for UNFICYP by an independent Forensic Pathologist.
We are in agreement with the conclusions reached by Dr Cassidy.”
